Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 1 of 22

UNITED STATES DISTRICT COURT Ff F LO N Y
EASTERN DISTRICT OF LOUISIANA
INDICTMENT FOR CONSPIRACY TO COMMIT
MAIL FRAUD, MAIL FRAUD, AND NOTICE OF FORFEITURE

UNITED STATES OF AMERICA * CRIMINAL 2. 0 - () 0 0 9 2
v. * SECTION: SECT.E MAG.4

CORNELIUS GARRISON * VIOLATIONS: 18 U.S.C. § 371
DONIESHA GIBSON 18 U.S.C. § 1341
CHANDRIKA BROWN * 18 U.S.C. § 2
ISHAIS PRICE
AISHA THOMPSON *
DEWAYNE COLEMAN
DONISESHA LEE :

a/k/a Donisha Lee
DONREION LEE *
ERICA LEE THOMPSON

* # e

The Grand Jury charges that:

COUNT 1
(Conspiracy to Commit Mail Fraud)

A. AT ALL TIMES MATERIAL HEREIN:
L. Defendants CORNELIUS GARRISON (“GARRISON”), DONIESHA
GIBSON (“GIBSON”), CHANDRIKA BROWN (“BROWN”), ISHAIS PRICE (“PRICE”),

AISHA THOMPSON (“THOMPSON”), DEWAYNE COLEMAN (“COLEMAN”),

aie
Dkid

~a- CiRmDep
aw. DOC. No.___

 

 

 
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 2 of 22

DONISESHA LEE (“DONISHA LEE”), DONREION LEE, and ERICA LEE THOMPSON
(“ERICA LEE”) resided in the New Orleans metropolitan area and were involved in staged
accidents with other vehicles occurring in the New Orleans area.

2. Slammers A and B were individuals who drove vehicles and intentionally collided
with 18-wheeler tractor-trailers and other commercial vehicles in order to stage accidents.

S. Slammer A taught GARRISON how to stage accidents with other vehicles.

4. GARRISON served as a slammer.

s. Slammers A and B routinely worked together to stage accidents for various local
personal injury attorneys.

6. Slammer A introduced GARRISON to Co-Conspirator A.

i Slammer B introduced GARRISON to Attorney A.

8. Slammers A and B are deceased.

9. Attorney A was a personal injury attorney licensed to practice in Louisiana and
operated an office in New Orleans, Louisiana.

10. Beginning in or about May 2016, Attorney B was a personal injury attorney
licensed to practice in Louisiana.

i. Beginning at a time unknown, Co-Conspirator A was associated with an office
property located in the Eastern District of Louisiana.

2. Beginning at a time unknown, but after in or about May 2016 and until in or about
2018, Attorney B operated his/her law practice out of the property associated with Co-
Conspirator A.

13. Co-Conspirator A solicited and/or referred personal injury clients to Attorney B

and another attorney known to the Grand Jury.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 3 of 22

14. ERICA LEE, THOMPSON, DONISHA LEE, and DONREION LEE were
related.

15. | Co-Conspirator B was an acquaintance of ERICA LEE.

16. | Passenger A was an acquaintance of Co-Conspirator B.

The October 15, 2015, Staged Accident (2014 Dodge Avenger)

17. The intersection of Interstate 10 eastbound and Interstate 510 was located in the
Eastern District of Louisiana.

18. Hotard Coaches, Inc. d/b/a Hotard Bus Lines (“Hotard”) was a commercial bus
carrier, incorporated in Louisiana and headquartered in New Orleans, Louisiana.

19. All Aboard America! Inc Holdings (“All Aboard”), incorporated in Colorado and
headquartered in Lakewood, Colorado, was the parent company that owned Hotard.

20. | Hotard and All Aboard were insured by Lancer Insurance Company (“Lancer”).

21. Lancer, incorporated in Illinois, was headquartered in Long Beach, New York.

22. Hotard and All Aboard had a deductible of $100,000.00 for vehicle accidents, and
Lancer provided insurance coverage for Hotard and All Aboard.

23. On or about April 4, 2016, a Petition for Damages was filed in the First City Court
for the City of New Orleans (“FCC”), on behalf of State Farm Fire & Casualty Company As
Subrogee For GIBSON against Hotard, All Aboard, and Lancer (“State Farm/Gibson Lawsuit’)
relating to a staged accident that occurred on October 15, 2015, between a Hotard bus and a vehicle
owned by GIBSON.

24. On or about June 16, 2016, a Petition for Intervention was filed on behalf of
GIBSON in the State Farm/Gibson Lawsuit, wherein it was alleged that GIBSON suffered

personal injuries.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 4 of 22

25. On or about September 29, 2016, Attorney A filed a Petition for Damages in the
Civil District Court for the Parish of Orleans, State of Louisiana (“CDC”), on behalf of
GARRISON against Hotard, All Aboard, and Lancer (“Garrison Lawsuit”).

26. On or about October 17, 2016, a Petition for Damages was filed on behalf of
PRICE and BROWN against Hotard, All Aboard, and Lancer (“Price and Brown Lawsuit”).

27, The lawsuits filed by GIBSON, PRICE, BROWN, and GARRISON sought to
recover damages from Hotard, All Aboard, and Lancer for the alleged actions of the Hotard bus
driver.

28. Hotard, All Aboard, and Lancer utilized a law firm based in Lafayette, Louisiana,
to provide legal representation with respect to the staged accident that occurred on October 15,
2015, between the Hotard bus and a vehicle owned by GIBSON.

29. On or about December 5, 2016, an Unopposed Motion to Transfer the State Farm
Lawsuit to CDC was signed by a FCC judge and the matter was realloted to CDC.

30. On or about August 12, 2017, Attorney B filed a Motion to Substitute
GARRISON’s counsel in the Garrison Lawsuit.

31. On or about October 6, 2017, Attorney A withdrew from representing
GARRISON, and Attorney A filed a Petition for Intervention in order to protect his/her fees.

The September 6, 2017, Staged Accident (2015 Toyota RAV4)

32. The section of Interstate 10 eastbound, milepost 239, near the Almonaster exit was
located in the Eastern District of Louisiana.

33. Averitt Express, Inc. (“Averitt”) was an interstate commercial trucking company

headquartered in Cookeville, Tennessee.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 5 of 22

34. ACE American Insurance Company (“ACE”) was headquartered in Philadelphia,
Pennsylvania.

35, Averitt was self-insured up to $1,000,000.00 for vehicle accidents, and ACE
provided excess insurance coverage for Averitt.

36. GEICO Insurance Company (“GEICO”) maintained offices throughout the United
States, including Macon, Georgia.

37. | GEICO insured the vehicle purportedly used by ERICA LEE on or about
September 6, 2017.

38. GEICO utilized a law firm based in New Orleans to provide legal representation
with respect to the vehicle purportedly used by ERICA LEE on or about September 6, 2017.

39. On or about July 25, 2018, a Petition for Damages was filed in CDC, on behalf of
ERICA LEE (“Erica Lee Lawsuit”).

40. The Erica Lee Lawsuit sought to recover damages from Averitt and Truck
Driver A.

41. On or about August 27, 2018, a Petition for Damages was filed in CDC, on behalf
of THOMPSON, COLEMAN, DONISHA LEE, and DONREION LEE (“Thompson
Lawsuit”).

42. |The Thompson Lawsuit sought to recover damages from Averitt, ACE, GEICO,

Truck Driver A, and ERICA LEE.

B. THE CONSPIRACY:
Beginning at a time unknown, and continuing until the date of this Indictment, in the
Eastern District of Louisiana and elsewhere, the defendants, CORNELIUS GARRISON,

DONIESHA GIBSON, CHANDRIKA BROWN, ISHAIS PRICE, AISHA THOMPSON,
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 6 of 22

DEWAYNE COLEMAN, DONISHA LEE, DONREION LEE, and ERICA LEE, and others
known and unknown to the Grand Jury, willfully and knowingly did combine, conspire,
confederate, and agree to devise a scheme and artifice to defraud and to obtain money and property
from insurance companies and commercial vehicle companies by means of materially false and
fraudulent pretenses, representations, and promises, and willfully cause mail matter to be delivered
by the United States Postal Service for the purpose of executing or attempting to execute the
Scheme to Defraud set forth in Section C, in violation of Title 18, United States Code, Section
1341.

C. THE SCHEME AND ARTIFICE TO DEFRAUD:

Introduction

It was part of the scheme and artifice to defraud that GARRISON staged accidents mostly
on Interstate 10 from Slidell to Baton Rouge, Louisiana.

It was further part of the scheme and artifice to defraud that GARRISON targeted
commercial vehicles, including tractor-trailers, that were changing lanes and would strike the
commercial vehicle or tractor-trailer in their blind spot.

It was further part of the scheme and artifice to defraud that GARRISON preferred to stage
accidents at night so that there were fewer potential witnesses.

It was further part of the scheme and artifice to defraud that GARRISON told the
passengers to call 911 after the staged accident to make a false report.

It was further part of the scheme and artifice to defraud that GARRISON would usually
exit the vehicle from the passenger side in order to avoid being seen by the driver of the other

vehicle.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 7 of 22

It was further part of the scheme and artifice to defraud that Co-Conspirator A, who worked
closely with Attorney B, knew that GARRISON was staging accidents.

It was further a part of the scheme and artifice to defraud that Co-Conspirator A instructed
GARRISON on the number of passengers to include in staged accidents.

It was further part of the scheme and artifice to defraud that Co-Conspirator A paid
GARRISON for staging accidents.

It was further part of the scheme and artifice to defraud that Co-Conspirator A instructed
GARRISON to lie about payments he received from Co-Conspirator A if ever asked. Co-
Conspirator A told GARRISON to tell people the money that GARRISON received for staging
the illegal accidents was for construction work performed for Co-Conspirator A.

It was further part of the scheme and artifice to defraud that Co-Conspirator A instructed
GARRISON to avoid areas patrolled by the Louisiana State Police and instead stage accidents
under the jurisdiction of the New Orleans Police Department (“NOPD”).

It was further part of the scheme and artifice to defraud that GARRISON staged over fifty
(S50) accidents for Co-Conspirator A and that Attorney B usually handled the representation of the
plaintiffs involved in the staged accidents.

It was further part of the scheme and artifice to defraud that, beginning at a time unknown
and continuing to in or about summer 2019, Co-Conspirator A paid GARRISON at least
$150,000.00 for staging accidents.

The October 15, 2015, Staged Accident (2014 Dodge Avenger)

It was part of the scheme and artifice to defraud that, on or about October 15, 2015,
GIBSON, BROWN, and PRICE met with GARRISON and agreed to stage an automobile

accident in order to obtain money through fraud.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 8 of 22

It was further part of the scheme and artifice to defraud that GIBSON, BROWN, and
PRICE agreed to allow GARRISON to drive GIBSON’s vehicle, a 2014 Dodge Avenger
(“Avenger”).

It was further part of the scheme and artifice to defraud that GARRISON drove GIBSON,
BROWN, and PRICE in the Avenger, to locate another vehicle to collide with in the area of
Interstate 10 eastbound and Interstate 510.

It was further part of the scheme and artifice to defraud that, at approximately 6:13 P.M.,
GARRISON, while driving east on Interstate 10, observed a 2007 commercial bus operated by
Hotard passing the intersection flyover for Interstate 510, and that GARRISON intentionally
collided with the Hotard bus.

It was further part of the scheme and artifice to defraud that GARRISON switched seats
in the Avenger with GIBSON after the collision to make it appear that GIBSON was driving the
vehicle at the time of the staged accident.

It was further part of the scheme and artifice to defraud that GARRISON, GIBSON,
BROWN, and PRICE contacted the NOPD to report that they had been in an automobile accident.

It was further part of the scheme and artifice to defraud that GIBSON falsely reported to
the NOPD that she had been the driver of the Avenger and that the Hotard bus had struck her
vehicle while changing lanes.

It was further part of the scheme and artifice to defraud that GARRISON advised
GIBSON, BROWN, and PRICE to claim that they were injured as a result of the staged accident

and to seek medical treatment.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 9 of 22

It was further part of the scheme and artifice to defraud that GIBSON and BROWN sought
medical treatment with doctors and healthcare providers who are known to the Grand Jury, even
though neither of them were injured as a result of the staged accident.

It was further part of the scheme and artifice to defraud that Slammer B paid GARRISON
approximately $600.00 for the October 15, 2015 staged accident.

It was further part of the scheme and artifice to defraud that, on or about June 16, 2016, a
Petition for Intervention was filed in CDC on behalf of GIBSON in the State Farm/Gibson
Lawsuit.

It was further part of the scheme and artifice to defraud that, on or about September 29,
2016, Attorney A filed the Garrison Lawsuit in CDC.

It was further part of the scheme and artifice to defraud that, on or about October 17, 2016,
the Price and Brown Lawsuit was filed in CDC.

It was further part of the scheme and artifice to defraud that, on or about January 29, 2017,
Attorney B demanded approximately $2,000,000.00 in settlement for GARRISON.

It was further part of the scheme and artifice to defraud that, on or about December 11,
2017, an attorney known to the Grand Jury demanded approximately $20,815.45 in settlement for
GIBSON.

It was further part of the scheme and artifice to defraud that, on or about February 10, 2017,
an attorney known to the Grand Jury demanded approximately $6,000.00 in settlement for
BROWN and $17,500.00 in settlement for PRICE.

It was further part of the scheme and artifice to defraud that GARRISON was purportedly

treated by doctors who are known to the Grand Jury at the direction of Attorney B.
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 10 of 22

It was further part of the scheme and artifice to defraud that Co-Conspirator A told
GARRISON that he would get more money through the lawsuit if he had surgery.

It was further part of the scheme and artifice to defraud that, on or about January 12, 2018,
GARRISON provided false testimony in a deposition taken in conjunction with the Garrison,
State Farm/Gibson, and the Price and Brown Lawsuits.

The September 6, 2017, Staged Accident (2015 Toyota RAV4)

It was further part of the scheme and artifice to defraud that, at a time unknown but prior
to on or about September 6, 2017, Co-Conspirator B contacted ERICA LEE and arranged a
meeting between ERICA LEE and Passenger A for the purpose of staging an automobile accident.

It was further part of the scheme and artifice to defraud that COLEMAN, DONISHA
LEE, DONREION LEE, and ERICA LEE agreed to stage an accident.

It was further part of the scheme and artifice to defraud that COLEMAN, DONISHA
LEE, DONREION LEE, and ERICA LEE used ERICA LEE’s 2015 Toyota RAV4 (“RAV4”)
to pick up Passenger A and GARRISON.

It was further part of the scheme and artifice to defraud that COLEMAN, DONISHA
LEE, DONREION LEE, and ERICA LEE agreed to allow GARRISON to drive to ERICA
LEE’s RAV4 for the purpose of staging an automobile accident with a tractor-trailer in order to
obtain money through fraud.

It was further part of the scheme and artifice to defraud that GARRISON drove
COLEMAN, DONISHA LEE, DONREION LEE, ERICA LEE, and Passenger A in the RAV4
to locate another vehicle to collide with on Interstate 10 in the vicinity of the Almonaster exit.

It was further part of the scheme and artifice to defraud that on or about September 6, 2017,

at approximately 10:05 P.M., GARRISON, while driving east on Interstate 10, observed a 2016

10
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 11 of 22

Freightliner tractor-trailer operated by Averitt and that GARRISON intentionally collided with
the Averitt tractor-trailer.

It was further part of the scheme and artifice to defraud that GARRISON exited ERICA
LEE’s RAV4 after the collision and told ERICA LEE to get behind the wheel of the RAV4 to
make it appear that ERICA LEE was driving the vehicle at the time of the staged accident.

It was further part of the scheme and artifice to defraud that ERICA LEE contacted the
NOPD to report that she had been in an automobile accident.

It was further part of the scheme and artifice to defraud that ERICA LEE falsely reported
to the NOPD that she had been the driver of the RAV4 and that the tractor-trailer had struck her
vehicle.

It was further part of the scheme and artifice to defraud that Passenger A falsely told the
NOPD that she was AISHA THOMPSON.

It was further part of the scheme and artifice to defraud that, a day or two after the accident,
COLEMAN, DONISHA LEE, DONREION LEE, ERICA LEE, and THOMPSON went to an
attorney known to the Grand Jury for the purpose of collecting money from the insurance and
trucking company.

It was further part of the scheme and artifice to defraud that an attorney known to the Grand
Jury referred COLEMAN, DONISHA LEE, DONREION LEE, ERICA LEE, and
THOMPSON to doctors and healthcare providers who are known to the Grand Jury.

It was further part of the scheme and artifice to defraud that THOMPSON was treated for
approximately six months despite not being in the RAV4 at the time of the staged accident.

It was further part of the scheme and artifice to defraud that, on or about April 11, 2018,

and on or about July 6, 2018, an attorney known to the Grand Jury mailed correspondence via the

1]
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 12 of 22

U.S. Postal Service to ACE in Philadelphia, Pennsylvania containing settlement demands for
policy limits on behalf of THOMPSON, COLEMAN, DONISEHA LEE, and DONREION
LEE.

It was further part of the scheme and artifice to defraud that, on or about July 25, 2018, the
Erica Lee Lawsuit was filed in CDC.

It was further part of the scheme and artifice to defraud that, on or about August 27, 2018,
the Thompson Lawsuit was filed in CDC.

It was further part of the scheme and artifice to defraud that, on or about March 25, 2019,
THOMPSON, COLEMAN, DONISEHA LEE, and DONREION LEE endorsed settlement
checks of approximately $30,000.00 that were deposited into their attorney’s bank account.

It was further part of the scheme and artifice to defraud that, on or about March 26, 2019,
COLEMAN, DONISEHA LEE, and DONREION LEE each provided false testimony in
depositions taken in conjunction with the Thompson Lawsuit filed on their behalf.

It was further part of the scheme and artifice to defraud that, on or about April 9, 2019,
THOMPSON provided false testimony in a deposition taken in conjunction with the Thompson
Lawsuit filed on her behalf.

D. OVERT ACTS:
The October 15, 2015, Staged Accident (2014 Dodge Avenger)

The below listed Overt Acts all occurred on or about October 15, 2015, unless noted
otherwise.

1. At some time prior to the October 15, 2015, staged accident, GARRISON
contacted GIBSON to see if she was interested in staging an automobile accident in order to obtain

money through fraud, and GIBSON agreed.

12
Case 2:20-cr-00092-SSV-KWR Document 1 Filed 09/18/20 Page 13 of 22

Di GIBSON then recruited BROWN and PRICE to participate in the staged accident
in order to obtain money through fraud.

x, GIBSON, BROWN, and PRICE drove GIBSON’s Avenger and picked up
GARRISON.

4. GIBSON, BROWN, and PRICE agreed to allow GARRISON to drive
GIBSON’s Avenger in order to stage an automobile accident.

5. At approximately 6:13 P.M., GARRISON, while driving east on Interstate 10,
intentionally collided with the Hotard bus.

6. After the staged accident, GARRISON instructed GIBSON to get behind the
wheel of the Avenger to make it appear that GIBSON was driving the vehicle at the time of the
staged accident.

he After the staged accident, GARRISON, GIBSON, BROWN, and PRICE
contacted the NOPD to report that they had been in an automobile accident.

8. At approximately 6:28 P.M., NOPD responded to the scene of the alleged accident
and, shortly thereafter, GIBSON falsely reported to the NOPD that she had been the driver of the
Avenger and that the Hotard bus struck her vehicle while it was changing lanes.

9. Slammer B paid GARRISON approximately $600.00 for the staged accident.

10. After the staged accident, GARRISON advised GIBSON, BROWN, and PRICE
to claim that they were injured and to seek medical treatment.

11. After the staged accident, GIBSON and BROWN sought medical treatment with
doctors and healthcare providers who are known to the Grand Jury, even though neither of them
were injured.

12. Onor about April 4, 2016, the State Farm/Gibson Lawsuit was filed in FCC.

13
Case 2:20-cr-00092-SSV-KWR Document 1 Filed 09/18/20 Page 14 of 22

13. On or about June 16, 2016, an intervention was filed in the State Farm/Gibson
Lawsuit in CDC.

14. On or about September 29, 2016, Attorney A filed the Garrison Lawsuit in CDC.

15. On or about October 17, 2016, the Price and Brown Lawsuit was filed in CDC.

16. On or about January 29, 2017, GARRISON’s substitute counsel, Attorney B,
submitted a settlement demand seeking approximately $2,000,000.00 by facsimile to Hotard, All
Aboard, and Lancer’s counsel.

17: On or about February 10, 2017, BROWN and PRICE’s counsel submitted a
settlement demand seeking approximately $6,000.00 for BROWN and approximately $17,500.00
for PRICE via the United States Postal Service to Hotard, All Aboard, and Lancer’s counsel.

18. After on or about July 27, 2017, BROWN endorsed a settlement check in the
approximate amount of $5,000.00 that she received from Hotard, All Aboard, and Lancer’s
counsel.

19, After on or about July 27, 2017, PRICE endorsed a settlement check in the
approximate amount of $12,500.00 that she received from Hotard, All Aboard, and Lancer’s
counsel.

20. On or about December 11, 2017, GIBSON?’s counsel submitted a settlement
demand seeking approximately $20,815.45 via email to Hotard, All Aboard, and Lancer’s counsel.

Dl After on or about December 29, 2017, GIBSON endorsed a settlement check in the
approximate amount of $10,000.00 that she received from Hotard, All Aboard, and Lancer’s

counsel.

14
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 15 of 22

22. On or about January 12, 2018, GARRISON provided false testimony in a
deposition taken in conjunction with the Garrison, State Farm/Gibson, and the Price and Brown
Lawsuits.

23. After on or about August 7, 2018, GARRISON endorsed a settlement check in the
approximate amount of $650,000.00 that he received from Hotard, All Aboard, and Lancer’s
counsel.

24. On or about August 24, 2018, Attorney B issued GARRISON a check in the
approximate amount of $80,763.38 in settlement for his fraudulent lawsuit.

The September 6, 2017, Staged Accident (2015 Toyota RAV4)

The below listed Overt Acts all occurred on or about September 6, 2017, unless noted
otherwise.

Zoi At a time unknown but prior to on or about September 6, 2017, Co-Conspirator B
contacted ERICA LEE and arranged a meeting for ERICA LEE and Passenger A for the purpose
of staging an automobile accident.

26. COLEMAN, DONISHA LEE, DONREION LEE, and ERICA LEE agreed to
stage an automobile accident.

a COLEMAN, DONISHA LEE, DONREION LEE, and ERICA LEE used
ERICA LEE’s RAV4 to pick up Passenger A and GARRISON.

28. COLEMAN, DONISHA LEE, DONREION LEE, and ERICA LEE agreed to
allow GARRISON drive to ERICA LEE’s RAV4 for the purpose of staging an automobile

accident with a tractor-trailer in order to obtain money through fraud.

1S
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 16 of 22

29. GARRISON drove COLEMAN, DONISHA LEE, DONREION LEE, ERICA
LEE, and Passenger A in the RAV4 to locate another vehicle to collide with on Interstate 10 in
the vicinity of the Almonaster exit.

30. At approximately 10:05 P.M., GARRISON, while driving east on Interstate 10,
observed a 2016 Freightliner tractor-trailer operated by Averitt, and GARRISON intentionally
collided with the Averitt tractor-trailer.

31. GARRISON exited ERICA LEE’s RAV4 after the collision and told ERICA
LEE to get behind the wheel of the RAV4 to make it appear that ERICA LEE was driving the
vehicle at the time of the staged accident.

32. After the staged accident, ERICA LEE contacted the NOPD to report that she had
been in an automobile accident.

33. ERICA LEE falsely reported to the NOPD that she had been the driver of the
RAV4 and that the tractor-trailer had struck her vehicle.

34. Passenger A falsely claimed to the NOPD that she was AISHA THOMPSON.

35. | Approximately one or two days after the staged accident, COLEMAN, DONISHA
LEE, DONREION LEE, ERICA LEE, and THOMPSON went to an attorney’s office for the
purpose of collecting money from the insurance and trucking company.

36. COLEMAN, DONISHA LEE, DONREION LEE, ERICA LEE, and
THOMPSON sought medical treatment from doctors and healthcare providers who are known to
the Grand Jury.

37. THOMPSON treated for approximately six months despite not being in the RAV4

at the time of the staged accident.

16
Case 2:20-cr-00092-SSV-KWR Document 1 Filed 09/18/20 Page 17 of 22

38. On or about April 11, 2018, and on or about July 6, 2018, an attorney known to the
Grand Jury mailed correspondence via the U.S. Postal Service to ACE in Philadelphia,
Pennsylvania containing settlement demands for policy limits on behalf of THOMPSON,
COLEMAN, DONISEHA LEE, and DONREION LEE.

39. On or about July 25, 2018, the Erica Lee Lawsuit was filed in CDC.

40. On or about August 27, 2018, the Thompson Lawsuit was filed in CDC.

4]. On or about March 25, 2019, COLEMAN endorsed a settlement check in the
approximate amount of $7,500.00.

42. On or about March 25, 2019, DONREION LEE endorsed a settlement check in
the approximate amount of $9,000.00.

43. On or about March 26, 2019, DONISHA LEE endorsed a settlement check in the
approximate amount of $6,000.00.

44. On or about March 26, 2019, THOMPSON endorsed a settlement check in the
approximate amount of $7,500.00.

45. On or about March 26, 2019, COLEMAN, DONISHA LEE, and DONREION
LEE each provided false testimony in depositions taken in conjunction with the Thompson
Lawsuit.

46. On or about April 9, 2019, THOMPSON provided false testimony in a deposition
taken in conjunction with the Thompson Lawsuit.

All in violation of Title 18, United States Code, Section 371.

17
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 18 of 22

COUNTS 2 - 4
(Mail Fraud)

The October 15, 2015, Staged Accident (2014 Dodge Avenger)

A. AT ALL TIMES MATERIAL HEREIN:

The allegations contained in Parts A, C, and D of Count 1 are hereby re-alleged and

incorporated herein by reference.

B. THE OFFENSE:

On or about the dates and in the approximate amounts listed below, in the Eastern District

of Louisiana and elsewhere, the defendants, CORNELIUS GARRISON, DONIESHA

GIBSON, CHANDRIKA BROWN, and ISHAIS PRICE, and others known and unknown to

the Grand Jury, for the purpose of executing or attempting to execute the scheme and artifice to

defraud set forth in Part C of Count 1, did knowingly cause to be delivered by mail, according to

the directions thereon, the following:

 

COUNT

DESCRIPTION OF MAILING

 

July 31, 2017, counsel for Hotard, All Aboard, and Lancer mailed correspondence
from ****, Lafayette, LA 70502, via the U.S. Postal Service to counsel for ISHAIS
PRICE and CHANDRIKA BROWN, at ****, New Orleans, LA 70130,
containing two settlement checks: (1) payable to BROWN and her attorney, in the
amount of $5,000.00, and (2) payable to PRICE and her attorney, in the amount of
$12,500.00.

 

January 8, 2018, counsel for Hotard, All Aboard, and Lancer mailed correspondence
from ****, Lafayette, LA 70502, via U.S. Postal Service to counsel for
DONIESHA GIBSON, at ****, New Orleans, LA 70131, containing a settlement
check payable to DONIESHA GIBSON and her attorney, in the amount of
$10,000.00.

 

 

 

August 13, 2018, counsel for Hotard, All Aboard, and Lancer mailed
correspondence from ****, Lafayette, LA 70502, via the U.S. Postal Service to
Attorney B, ****, Kenner, LA 70062, containing a settlement check payable to
CORNELIUS GARRISON and his attorneys in the amount of $650,000.00.

 

 

18
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 19 of 22

COUNTS 5-7
(Mail Fraud)

The September 6, 2017, Staged Accident (2015 Toyota RAV4)

A. AT ALL TIMES MATERIAL HEREIN:

The allegations contained in Parts A, C, and D of Count 1 are hereby re-alleged and

incorporated herein by reference.

B. THE OFFENSE:

On or about the dates listed below, in the Eastern District of Louisiana and elsewhere, the

defendants, CORNELIUS GARRISON, AISHA THOMPSON, DEWAYNE COLEMAN,

DONISHA LEE, DONREION LEE, and ERICA LEE, and others known and unknown to the

Grand Jury, for the purpose of executing or attempting to execute the scheme and artifice to

defraud set forth in Part C of Count 1, did knowingly cause to be delivered by mail, according to

the directions thereon, the following:

 

COUNT

DESCRIPTION OF MAILING

 

April 11, 2018, an attorney known to the Grand Jury mailed an envelope from
his/her office, ****, New Orleans, LA 70130, via the U.S. Postal Service to ACE
American Insurance Company, Attn: V.B., 436 Walnut Street, Philadelphia, PA
19106-3703, containing a settlement demand on behalf of clients AISHA
THOMPSON, DEWAYNE COLEMAN, DONISHA LEE, and DONREION
LEE demanding “policy limits in full and final settlement of this claim.”

 

July 6, 2018, an attorney known to the Grand Jury mailed an envelope from his/her
office, ****, New Orleans, LA 70130, via the U.S. Postal Service to ACE American
Insurance Company, Attn: V.B., 436 Walnut Street, Philadelphia, PA 19106-3703,
containing a settlement demand on behalf of clients AISHA THOMPSON,
DEWAYNE COLEMAN, DONISEHA LEE, and DONREION LEE demanding
“policy limits in full and final settlement of this claim.”

 

 

 

March 1, 2019, GEICO mailed four (4) settlement checks, payable to AISHA
THOMPSON, DEWAYNE COLEMAN, DONISEHA LEE, DONREION
LEE, and their attorneys totaling approximately $30,000.00, from GEICO’s offices
in Macon, Georgia to GEICO’s attorneys located at ****, New Orleans, LA 70163-
1116.

 

All in violation of Title 18, United States Code, Sections 1341 and 2.

19

 
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 20 of 22

NOTICE OF FORFEITURE

L., The allegations of Counts 1 through 7 are incorporated by reference as though set
forth fully herein for the purpose of alleging forfeiture to the United States.

2. As a result of the offenses alleged in Counts | - 7, the defendants, CORNELIUS
GARRISON, DONIESHA GIBSON, CHANDRIKA BROWN, ISHAIS PRICE, AISHA
THOMPSON, DEWAYNE COLEMAN, DONISHA LEE, DONREION LEE, and ERICA
LEE THOMPSON, shall forfeit to the United States pursuant to Title 18, United States Code,
Section 981(a)(1)(C), and Title 28, United States Code, Section 246l(c), any property real or

personal which constitutes or is derived from proceeds traceable to said offenses.

3; If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

G has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be subdivided without

difficulty;

20
Case 2:20-cr-00092-SSV-KWR Document 1 Filed 09/18/20 Page 21 of 22

the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendant up to the value of said property.

A TRUE BILL:

FOREPERSON

PETER G. STRASSER
UNITED STATES ATTORNEY
ke (7
) AA Re =

BRIAN M. KLEBBA

EDWARD J. RIVERA

MARIA M. CARBONI

Assistant United States Attorneys

 

New Orleans, Louisiana
September 18, 2020
Case 2:20-cr-00092-SSV-KWR Document1 Filed 09/18/20 Page 22 of 22

FORM OBD-34

No.

 

 

UNITED STATES DISTRICT COURT
Eastern District of Louisiana
Criminal Division

 

THE UNITED STATES OF AMERICA

vs.

CORNELIUS GARRISON; DONIESHA GIBSON; CHANDRIKA
BROWN; ISHAIS PRICE; AISHA THOMPSON; DEWAYNE
COLEMAN; DONISESHA LEE, a/k/a Donisha Lee;
DONREION LEE; ERICA LEE THOMPSON

 

INDICTMENT

INDICTMENT FOR CONSPIRACY TO COMMIT MAIL
FRAUD, MAIL FRAUD, AND NOTICE OF FORFEITURE

 

VIOLATIONS: — 18 U.S.C. § 371
18 U.S.C. § 1341
18 U.S.C. § 2

 

 

 

Bail, $

 

SS kh A

BRIAN M. KLEBBA
Assistant United States Attorney

 
